Citation Nr: 1224819	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-19 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

In September 2011, the Board dismissed the Veteran's claim for a rating in excess of 10 percent for right foot hallux valgus.  The Board also remanded the claim for a rating in excess of 10 percent for lumbar spine degenerative disc disease to the RO, via the Appeals Management Center (AMC) for additional development.  The matter has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional pertinent records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine been characterized by complaints of limitation of motion and pain, with forward flexion limited to 30 degrees on repetition; ankylosis of the thoracolumbar spine or separately ratable neurological impairment has not been shown.  

2.  While intervertebral disc syndrome has been shown, the Veteran has not experienced incapacitating episodes having a total duration of at least 6 weeks during the past year.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letters mailed in January 2005 and December 2007.  

After issuance of these letters, and opportunity for the Veteran to respond, the June 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the report of various VA examinations.  Also of record and considered in connection with this matter is a transcript of the Veteran's Board hearing, as are various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required. 

The record reflects that the Board remanded the Veteran's claim in September 2011, in part, to obtain private medical records from the medical facility where he allegedly underwent surgical treatment in March 2010.  The AMC requested that the Veteran provide his authorization and consent for VA to obtain these outstanding records in a September 2011 letter.  However, the Veteran did not respond to this request or provide the requisite authorization.  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Factual Background

The pertinent evidence of record includes private treatment records from Kaiser Permanente indicating treatment for complaints of back strain following a motor vehicle accident in February 2005.  Decreased range of motion on flexion and muscle tension to the thoracic paraspinal area was indicated.  A February 2005 lumbar spine x-ray report reflects no significant changes when compared to the previous June 2003 study.  There was disc space narrowing at L3-L4.  

On VA examination in September 2005, the Veteran reported that he suffered from constant low back pain that travelled to the right leg.  He rated the pain level at a 6 on a scale of 1 to 10.  The pain was elicited by physical activity and relieved with medication or resolved on its own.  He stated that he had pain in his back after standing for long periods of time, and experienced a pin-like pain in his right leg.  The back disability did not cause incapacitation.  Functional impairment included difficulty with standing long periods of time, and resulted in 4 days lost from work per year.  

On inspection of the spine, the examiner noted that the Veteran's posture was within normal limits, but gait was antalgic on the left.  He did not require an assistive device for ambulation.  There were no complaints of radiating pain on movement, muscle spasm was absent, and there was no tenderness noted.  Straight leg raise was positive on the left.  There was no ankylosis of the spine.  Range of motion testing revealed flexion to 85 degrees, extension to 20 degrees, right and left lateral flexion each to 20 degrees, and right and left rotation each to 20 degrees.  The examiner indicated that joint function of the spine was additionally limited after repetitive use due to pain, fatigue, and lack of endurance.  However, the examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited the joint function in degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root impairment.  A neurological examination of the lower extremities revealed motor and sensory function within normal limits.  Right and left lower extremity reflexes were 2+ for knee and ankle jerk.  The examiner concluded by assigning a diagnosis of degenerative disc disease of the lumbar spine.

A November 2005 VA outpatient treatment report reflects that the Veteran was seen for complaints of low back pain.  It was noted that he worked in a post office.  He reported that earlier in the year he had problems with controlling bowel movements for one day, but there were no other incidents of bowel or bladder incontinence.  An assessment of chronic back pain and possible mild trochanteric bursitis was noted.  

An August 2006 private medical report notes lumbar radiculopathy.  The Veteran underwent epidural steroid injection.  

A September 2006 report from the Northside Hospital reflects that the Veteran was seen for evaluation of his low back pain associated with a history of lumbar radiculopathy.  The Veteran reported that he continued to experience midline lower lumbar spine, described as aching in quality.  He reported that he obtained approximately 45 to 50 percent improvement following his third lumbar epidural steroid injection.  He indicated that his pain was manageable.  He had continued to use Percocet and Voltaren sparingly with benefit.  An MRI showed severe intervertebral disc space narrowing at the L3-L4 level and old facture at the L4 vertebral body.  There was also mild disc bulge at L1-L2, L2-L3, L3-L4 and L4-L5.  There was moderate stenosis of the neural foramina.  No nerve root compression was identified.   It was noted that the Veteran was using a cane, but this was secondary to recent right foot surgery.  An impression of lumbar radiculopathy was indicated.

A January 2008 MRI of the lumbar spine report notes that the Veteran twisted his lumbar spine in 2007.   An impression of chronic lumbar degenerative disc disease change and spondylosis was indicated.  There was left-sided L4 and L5 root compression.  Central canal stenosis was also indicated.  In addition, there was left sided broad shallow herniation at L2-3 with moderate root encroachment.  

A January 2008 VA MRI report reflects significant disc space narrowing at L3-L4 with evidence of limbus vertebral bony fragment of the anterior superior L4 vertebral body.  There was a suggestion of congenital narrow lumbar spine canal.  There were no acute fractures or significant vertebral body compression deformities.  The overall alignment of the lumbosacral vertebral segments was indicated to be well-preserved.  

A March 2010 VA outpatient treatment report reflects that the Veteran experienced a flare-up of back pain 2 to 3 weeks prior to examination, and that the pain had been severe and was getting worse.  He did not recall doing anything of significance to cause the flare.  On examination, the back was tender around L4.  Straight leg raising was positive at 85 degrees on the left, and negative on the right.  It was noted that the Veteran was admitted to Kennestone Hospital a few days later.  

A March 2010 report from the Kennestone Hospital reflects that the Veteran was admitted to the emergency room for complaints of intractable right-sided lower back pain with radiation of pain, numbness, and tingling into his right groin and anterior thigh.  It was noted that he had a history of low back pain dating back to 2007, following a dog attack.  His pain was usually intermittent and had been treated with epidural steroid injections.  He reported no radiation of pain, numbness, or tingling into his lower extremities until approximately 2 weeks prior, when he was moving 20 pound shelves at home.  Since then, he had been experiencing shooting pain into his right groin and right anterior thigh with numbness and tingling.  An MRI revealed large disc herniation toward the right at L1-2 as well as large disc herniation toward the left at L2-3.  There was also evidence of bilateral neural foraminal stenosis at L4-5.  An x-ray of the lumbar spine revealed degenerative changes at L3-4 with an old Schmorl node anterior and superior at L4.  There was no evidence of spondylosis or spondylolisthesis.  There was mild straightening of the lumbar lordotic curve.  He rated his current pain a 7 out of 10, worsened with transitions, and alleviated by sitting still or lying down.  

A lumbar examination revealed diminished range of motion of the lumbar spine, primarily in flexion.  There was mild tenderness to palpation over the midline to the right lumbosacral spine, including the right upper gluteal region.  Straight leg raising was negative.  A neurologic examination revealed sensation to pinprick and light touch was intact and symmetric.  An impression of large right disc herniation at L1-2 with lower extremity radiculopathy, chronic low back pain with recent flare-up, asymptomatic large left herniated nucleus pulposus at L2-3, and bilateral neural foraminal stenosis at L4-5, was noted.  The examiner recommended steroidal injection, and noted that if this did not improve symptoms, surgical compression via laminectomy and microdiscectomy could be considered.

During the Veteran's July 2010 Board hearing, he reported that he underwent surgery in March 2010.  He noted that since the surgery, his symptoms had worsened.  While he had previously used a cane for assistance with ambulation only 40 to 50 percent of the time, he now used it at all times. In addition, while he used to be able to bend his back, it was now almost impossible and he noted that nearly everything hurt his back.   He indicated that he had experienced spasm and numbness in the right leg and pain in the left leg both prior to and since the surgery.  In addition, he noted that he had problems with incontinence during the week following the surgery.  

A November 2010 VA outpatient treatment report reflects that the Veteran indicated that he had some reduction in his back pain.  

On VA examination in November 2011, The Veteran reported consistent back pain since service, exacerbated in 2007 when he was attacked by a large dog and twisted his back, and again in March 2010 when he was seen in an emergency room with back pain.  He described low back pain radiating into the left buttock.  Aggravating factors included standing for long periods of time and sitting down.  Relieving facets were rest in the fetal position and taking medication.  Walking tolerance was 1 block and he could lift up to 20 pounds.  The Veteran reported flare-up one month prior to examination when he was ordered bed rest and cortisone.  

Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion each to 15 degrees, and right and left lateral rotation to 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, but flexion was reduced to 30 degrees, and extension was reduced to 15 degrees.  The examiner indicated that functional loss following repetitive use included less movement than normal.  

In addition, the Veteran noted that while there was an abnormal spinal contour, the Veteran did not have localized tenderness or pain to palpation of the joint or soft tissue of the thoracolumbar spine.  Muscle strength testing in the bilateral lower extremities was normal, and there was no atrophy present.  Deep tendon reflexes were also normal and sensation was intact for both lower extremities.  Straight leg raising was positive on the left but negative on the right.  The Veteran did not have any signs or symptoms due to radicular pain.  The examiner found no evidence of other neurologic abnormalities or findings related to the lumbar spine, such as bowel or bladder problems.  While the examiner found that the Veteran suffered from intervertebral disc syndrome, he experienced incapacitating episodes of less than 1 week during the past 12 years.  He used a brace and cane for assistance with ambulation.  While the examiner noted that scarring was present, it was not painful, unstable, or greater than 39 square centimeters in area.  

With respect to functional impact, the examiner noted that the Veteran previously worked as a letter carrier for 12 years with minimal problems.  After the Veteran underwent surgery following disc herniation, he had been given a sedentary job.  The examiner noted that the Veteran had mild progression of his service-connected degenerative disc disease.  He had suffered for additional injury leading to L1-2-3 disc herniation, which is not service connected.  The examiner attributed most of the Veteran's disability to the non-service connected disc disease.  He also noted that the Veteran did not have bowel or bladder impairment, and did not have sciatic neuropathy.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the RO granted service connection for degenerative disc disease of the lumbar spine in an April 1998 rating decision and assigned a 10 percent rating effective October 21, 1997.  The Veteran filed the instant claim for increased rating in December 2004.  He appeals a November 2005 rating decision continuing the 10 percent rating.

The Veteran's lumbosacral spine degenerative disc disease is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

The General Rating Formula for Diseases and Injuries of the Spine, including degenerative disc disease, provides for assignment of a rating of 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of body high.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a; DCs 5235-5243. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown,  Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a 40 percent rating, but no higher, for degenerative disc disease of the lumbar spine have been met.

The Board acknowledges that it appears that some of the Veteran's current low back symptomatology is attributable to his non-service connected disc herniation.  The November 2011 VA examiner specifically expressed that most of the Veteran's symptoms were attributable to this disability.  However, he did not indicate which symptoms were attributable only to the service-connected degenerative disc disease. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, in this case, the Board has considered all of the Veteran's lumbar spine symptoms in evaluating his service-connected disability.

As noted above, on VA examination in November 2011, the examiner noted that the Veteran's lumbar spine flexion was limited to 30 degrees on repetition due to such factors as pain and weakness.  Therefore, in consideration of the DeLuca factors discussed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent rating on the basis of limitation of flexion to 30 degrees or less, have been met.

However, the Board also finds that a rating in excess of 40 percent is not warranted.  As noted above, under the General Rating Formula, the next, higher, 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veterans lumbar spine disability.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine degenerative disc disease.  However, such would not be the case here.  Although private examiners noted a diagnosis of lumbar radiculopathy, straight leg raising has been positive on some examinations, and the Veteran has subjectively complained of pain and numbness in the lower extremities on various occasion, neurological testing, including detailed sensory, motor and reflex examinations during both VA examination were normal.  The 2011 VA examiner specifically noted that there was no sciatic neuropathy present.  Therefore, there has been no objective evidence confirming even sensory impairment of either lower extremity such as to warrant a compensable rating for sciatic neuropathy.  No other neurological impairment has been objectively demonstrated, despite the Veteran's report of bladder impairment after March 2010 back surgery.  As a result, the Board finds that there is no basis for separate, compensable ratings under this provision.

Further, although the rating code sets forth rating criteria for intervertebral disc syndrome on the basis of incapacitating episodes, and the record reflects diagnosis of intervertebral disc syndrome on VA examination in November 2011, there is no basis in the record for the award of a rating in excess of 40 percent under this criteria.  A next higher, 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In this case, the 2011 VA examiner noted that the Veteran had not experienced more than 1 week of incapacitation during the past year.  There is no other objective indication of a period of prescribed bed rest.  Therefore, a rating is excess of 40 percent for intervertebral disc syndrome on the basis of incapacitating episodes is not warranted.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the claim on appeal has the disability in question been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that a 40 percent, but no higher, ratting for the Veteran's lumbar spine degenerative disc is warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating than those herein assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

A 40 percent rating for lumbar spine degenerative disc disease is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


